DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statements of 3/5/19 and 2/12/20 have been received and made of record.  Note the acknowledged PTO-1449 form enclosed herewith.   

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the term “comprising” which is legal terminology.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 5,003,970 (“Parker et al.”) in view of U.S. Patent Application Publication No. 2015/0056864 (“Evans”) and U.S. Patent No. .
As regards claims 1-3, Parker et al. discloses roll form medical bandaging product, method of constructing same and container for roll form bandaging that substantially discloses Applicant’s presently claimed invention.  More specifically, Parker et al. discloses a splinting system (as shown in Fig. 1) comprising: a curable splint member (medical material 14,16) including layers of fiberglass cloth (see col. 5, lines 24-27, which discloses 6 layers of fiberglass) coated with a water curable resin (see col. 2, lines 42-44, which discloses the bandaging material is provided with a moisture-curable resin, col. 5, lines  32-36 which discloses the substrate 16 is coated with a reactive system and the table in col. 5, which discloses the materials or reactive system/resin) and a pad (tubular wrapping 18) at least partially enveloping the layers of fiberglass cloth (see col. 5, lines 27-30 which disclose substrate 16 is contained within the tubular wrapping), the pad having an exterior surface (see the exterior surface in Figs. 3-8); and a metal foil pouch (sleeve 13 or 32, see col. 5, lines 54-61 or col. 6, lines 9-25, which discloses the sleeve is constructed from aluminum foil) containing the curable splint member (see Fig. 3), the metal foil pouch including an exterior surface (outer layer 13a, see col. 5, lines 55-61); a clamp (36, see col. 6, lines 29-33) to selectively seal or unseal the metal foil pouch, the clamp including an exterior surface. 
Parker et al. fails to teach an antimicrobial coating applied to the exterior surface of the pad, an antimicrobial coating applied to the exterior surface of the metal foil pouch or an antimicrobial coating applied to the exterior surface of the clamp, wherein the antimicrobial coatings include a silane quaternary ammonium ion or salt thereof.  
In view of Evans, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified Parker et al. with the addition of a coating of an antimicrobial agent on substrate (16) for the inherent purpose of preventing antimicrobial growth on the substrate.  In an alternate embodiment, Evans discloses substrate (116) is contained within a pad (tubular wrapping 118) that maybe be formed of a soft, flexible nonwoven fiber such as polypropylene to provide a cushioned protective layer between the skin and of the patient and the substrate (see para. [0081]).
Evans fails to explicitly disclose the antimicrobial coating is applied to the exterior surface of the pad, pouch and clamp, and wherein the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof.  However, Klein teaches that the growth of bacteria, fungi or the like is inhibited by contacting such microorganisms with an effective amount of 3-(trimethoxsilyl) propyldidecylmethyl ammonium chloride (see the abstract), a silane quaternary ammonium salt. These compounds impart durable bioactive properties to surfaces like natural and synthetic textile fibers, glass, stone and ceramics, metals, leather, wood plastic and the like (see col. 1, lines 60-64).
Further, Eddy teaches it is known to a use silane quaternary ammonium ion or salts thereof, such as, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium 
Because both Klein and Eddy teach the use of silane quaternary ammonium compounds as antimicrobial agents, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have substituted the antimicrobial of Evans for the silane quaternary ammonium agent, 3-(trimethoxsilyl) propyldidecylmethyl ammonium chloride, taught by Klein or the silane quaternary ammonium agent, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, taught by Eddy, in order to prevent odor, staining, and product deterioration that may be associated with microbe contamination.  It would have been further obvious to one having ordinary skill in the art to apply a coating of the silane quaternary ammonium antimicrobial agent to all exterior components of the splinting system including the pad, pouch, and clamp in order obtain the predictable result of preventing the growth of bacteria and fungi on the external surfaces, and to prevent odor, staining, and product deterioration that may be associated with microbe contamination.
As regards claim 6, modified Parker et al. discloses the splinting system of claim 1, wherein, the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride (note the disclosure of 3-
As regard claim 7, modified Parker et al. discloses the splinting system of claim 2, wherein, the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride (note the disclosure of 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride as discussed in the rejection of claim 2 above).
As regards claim 8, modified Parker et al. discloses splinting system of claim 3, wherein, the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride (note the disclosure of 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride as discussed in the rejection of claim 3 above).

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. in view of Evans, Klein and Eddy as applied to claim 1 above, and in further view of U.S. Patent Application Publication No. 2018/0055695 (“Park”).
As regards claim 4, modified Parker et al. discloses the splinting system of claim 1, wherein the pad comprises polypropylene fibers (see col. 5, lines 27-30).  Modified Parker et al. fails to teach the pad comprises felted polypropylene fibers.  However, Park with its analogous splinting device teaches it is known to provide a splinting device with a pad constructed of felt (see para. [0100]) in order to improve the feeling of wearing the device in that the pad relieves a hard and unnatural feeling when a surface of the device is in direct contact with a user’s skin (see para. [0087]).
In view of Park, it would have been an obvious design choice to one of ordinary skill in the art to have substituted the polypropylene fibers of modified Parker et al. for felted polypropylene in order to achieve the predictable result of providing a smooth surface that will be in direct contact the skin of the user.  Applicant is reminded that felt is defined as a kind of cloth made by rolling and pressing wool or another suitable textile accompanied by the application of moisture or heat, which causes the constituent fibers to mat together to create a smooth surface.
As regards claim 9, modified Parker et al. discloses the splinting system of claim 4, wherein, the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride (note the disclosure of 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride as discussed in the rejection of claims 1 and 4 above).


Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. in view of Evans, Klein and Eddy as applied to claim 1 above, and in further view of U.S. Patent Application Publication No. 2010/063431 (“Bae”).
As regards claim 5, modified Parker et al. discloses the splinting system of claim 1, except that the water curable resin includes a polyurethane resin.  However, Bae with its analogous splinting device teaches it is known to construct a hardenable splinting device from a polyurethane water curable resin (see para. [0032]). Because both Parker et al. and Bae teach water curable resins which cure upon exposure to water to form a hardened splinting device, it would have been obvious to one having ordinary skill in the art at the effective time of filing to substitute one water curable resin for the other to achieve the predictable result of curing upon exposure to water to form a hardened splinting device.
As regards claim  10, modified Parker et al. discloses the splinting system of claim 5, wherein, the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride (note the disclosure of 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride as discussed in the rejection of claims 1 and 5 above).

Claims 11-13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2015/0005684 (“Evans”) in view of Parker et al., U.S. Patent No. 2008/0033329 (“Downs”) and Eddy.
As regards claims 11, 12 and 14, Evans discloses a method of manufacturing a curable splint member (Evans discloses orthopedic cast and splint bandages with encapsulate hardening medium and method, see Abstract) having antimicrobial properties (an antimicrobial agent can either be homogeneously incorporated into, for example, the yarns used to form the knitted elongate fabric or coated onto portions of the flexible medical material (para. [0048], lines 1-6) comprising: applying an antimicrobial agent to an external surface of a flexible medical material (para. [0048], lines 1-6) and at least partially enveloping a layer of fiberglass cloth (substrate 116), which is coated with a water curable resin (see para. [0082], lines 1-3 and para. [0090], lines 1-2), within a pad (tubular wrapping 118, formed of a soft, flexible nonwoven fiber (see para. [0081], lines 5-9).
Evans fails to teach the substrate comprises layers of fiberglass cloth and the steps of applying a solution, which includes a silane quaternary ammonium ion or salt thereof and a solvent, to an exterior surface of a pad (which renders pad antimicrobial) and the step drying the pad.
With respect to the fiberglass cloth layers, Parker et al. with its analogous splinting device teaches it is known to construct a substrate (16) for use with a splinting device from 6 layers of woven or knitted relatively open fabric, such as fiberglass (see col. 5, lines 24-27) to carry a water curable resin.  Because both Evans and Parker et al. teach substrates impregnated or coated with a water curable resin contained in a 
As to the step of applying a solution, which includes a quaternary ammonium ion or salt thereof and a solvent, to an exterior surface of a pad (which renders pad antimicrobial) and the step drying the pad, Down et al. teaches it is known to coat an antimicrobial agent on an exterior surface of pad, in the form of a bandage (the bandage has an inherent external surface, note the disclosure of opposite contact surfaces in para. [0033]), by dipping or spraying the pad with a solution comprising a quaternary ammonium ion or salt and a solvent comprised of isopropyl alcohol in an amount between 30 percent to 90 percent by weight of the solution (see paras. [0047] and [0049] and para. [0042] which discloses alcohol being present in an amount of at least 50% and preferably 50% to 95 wt.% based on the total weight of the antimicrobial composition, and treating the fabric of the bandage to evaporate the solvent, for example using heat (thereby drying the bandage, see para. [0026] and [0053]). 
In view of Down et al., it would have been further obvious to one of ordinary skill in the art to modify Evans by coating the tubular wrapping with an antimicrobial solution which includes a quaternary ammonium ion or salt and a solvent, to an exterior surface of the tubular wrapping and then drying the tubular wrapping to impart an antimicrobial effect on the portion of the splint that directly contacts the skin of the user with a reasonable expectation of success.
While Down et al. fails to teach the quaternary ammonium ion or salt is a silane quaternary ammonium ion or salt, Eddy teaches it is known to a use silane quaternary ammonium ion or salts thereof, such as, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, as an antimicrobial in dressings (bandages) in order to prevent odor, staining, and product deterioration that may be associated with microbe contamination (abstract and para. 0018).
Because both Downs and Eddy teach the use of quaternary ammonium as antimicrobial agents, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have substituted the quaternary ammonium of Downs et al. for the silane quaternary ammonium taught by Eddy, in order to prevent odor, staining, and product deterioration that may be associated with microbe contamination.
As regards claim 13, modified Evans discloses the method of claim 12, except the specific range of the isopropyl alcohol is between 30 percent to 90 percent by weight of the solution. It has been held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  It would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing to provide the solvent, isopropyl alcohol, in an amount between 30 percent to 90 percent by weight of the solution in order solubilize the correct amount of polymer which is used to adhere the antimicrobial agent to the bandage material thereby preventing the antimicrobial from being stripped off during washings (see para. [0054] of Downs).

Claims 15-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. in view of Downs et al., Eddy and Klein.
As regards claims 15-17 and 19, Parker et al. discloses a method of manufacturing a splinting system (shown in Fig.1) comprising: enveloping layers of fiberglass cloth (substrate 16, col. 5, lines 24-27), which are coated with a water curable resin (col. 5, lines 32-36), with a pad (tubular wrapping 18, see col. 5, lines 27-30) to form a curable splint member (see col. 5, lines 32-36); placing the curable splint member in a metal foil pouch (sleeve 13 or 32 constructed from a layer of aluminum, see col. 5, lines 54-61 or col. 6, lines 22-28); and sealing the metal foil pouch with a clamp configured to selectively seal or unseal the metal foil pouch (36, see col. 6, lines 29-33).
Parker et al. fails to teach the step of applying a solution, which includes a silane quaternary ammonium ion or salt thereof amount between 0.1 percent and 10 percent by weight of the solution and a solvent of isopropyl alcohol in an amount between 30 percent to 90 percent by weight of the solution, to an exterior surface of the pad and to an exterior surface of a clamp; drying the pad; applying the solution to an exterior surface of a metal foil pouch; and drying the metal foil pouch; wherein, the silane quaternary ammonium ion or salt thereof.
Downs et al. teaches it is known to coat an antimicrobial agent on an exterior surface of pad, in the form of a bandage (the bandage has an inherent external surface, note the disclosure of opposite contact surfaces in para. [0033]), by dipping or spraying the pad with a solution comprising a quaternary ammonium ion or salt and a solvent comprised of isopropyl alcohol in an amount between (see paras. [0047] and [0049] and 
In view of Downs et al., it would have been further obvious to one of ordinary skill in the art to modify Parker et al. by coating the tubular wrapping with an antimicrobial solution which includes a quaternary ammonium ion or salt and a solvent, to an exterior surface of the tubular wrapping and then step drying the tubular wrapping to impart an antimicrobial effect on the portion of the splint that directly contacts the skin of the user with a reasonable expectation of success.
While Downs et al. fails to teach the silane quaternary ammonium ion or salt thereof is between 0.1 percent and 10 percent by weight of the solution. Instead, para. [0051] of Downs et al. discloses the biocidal agents are present in the amount of about 0.01% -10% based in the total weight of the antimicrobial composition. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date, when modifying Downs et al. to include the silane quaternary ammonium ion or salt in the amount of about 0.01% -10% based in the total weight of the antimicrobial composition, in order to provide an effective amount of antimicrobial agents that will control bacterial growth and reduce the amount of bacterial that will colonize in and on the bandage.
While also Down et al. fails to teach the quaternary ammonium ion or salt is a silane quaternary ammonium ion or salt, Eddy teaches it is known to a use silane quaternary ammonium ion or salts thereof, such as, 3-
Because both Down et al. and Eddy teach the use of quaternary ammonium as antimicrobial agents, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have substituted the quaternary ammonium of Downs et al. for the silane quaternary ammonium taught by Eddy, in order to prevent odor, staining, and product deterioration that may be associated with microbe contamination.
As to the metal foil pouch and clamp, Klein teaches that the growth of bacteria, fungi or the like is inhibited by contacting such microorganisms with an effective amount of 3-(trimethoxsilyl) propyldidecylmethyl ammonium chloride (see the abstract), a silane quaternary ammonium salt. These compounds impart durable bioactive properties to surfaces like natural and synthetic textile fibers, glass, stone and ceramics, metals, leather, wood plastic and the like (see col. 1, lines 60-64).
In view of Klein, it would have been even further obvious to one having ordinary skill in the art at the effective time of filing to apply the solution of the silane quaternary ammonium ion or salt and solvent all exterior components of the splinting system including the pouch and clamp in order obtain the predictable result of preventing the growth of bacteria and fungi on the external surfaces, and to prevent odor, staining, and product deterioration that may be associated with microbe contamination.
As regards claim 17, modified Parker et al. discloses the method of claim 16, wherein, the isopropyl alcohol is between 30 percent to 90 percent by weight of the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  It would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing to provide the solvent, isopropyl alcohol, in an amount between 30 percent to 90 percent by weight of the solution in order solubilize the correct amount of polymer which is used to adhere the antimicrobial agent to the bandage material thereby preventing the antimicrobial from being stripped off during washings (see para. [0054] of Downs).
As regards claim 19, modified Parker et al. discloses the method of claim 15, wherein, the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride (note the disclosure of 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride as discussed in the rejection of claim 15 above).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. in view of Downs et al., Eddy and Klein, as applied to claim 15 above, and in further view of Park.
As regards claim 20, modified Parker et al. discloses the method of claim 15, wherein the pad comprises polypropylene fibers (see col. 5, lines 27-30).  Modified Parker et al. fails to teach the pad comprises felted polypropylene fibers.  However, Park with its analogous splinting device teaches it is known to provide a splinting device with a pad constructed of felt (see para. [0100]) in order to improve the feeling of wearing the device in that the pad relieves a hard and unnatural feeling when a surface of the device is in direct contact with a user’s skin (see para. [0087]).
In view of Park, it would have been an obvious design choice to one of ordinary skill in the art to have substituted the polypropylene fibers of modified Parker et al. for felted polypropylene in order to achieve the predictable result of providing a smooth surface that will be in direct contact the skin of the user.  Applicant is reminded that felt is defined as a kind of cloth made by rolling and pressing wool or another suitable textile accompanied by the application of moisture or heat, which causes the constituent fibers to mat together to create a smooth surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure discloses antimicrobial agents and/or antimicrobial agents applied to various devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786